Citation Nr: 0118835	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-11 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to permanent and total disability rating for 
pension purposes.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 until 
December 1969 and from November 1990 until May 1991.  He had 
service in the Persian Gulf from January to May 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 1999 
rating decision of the Buffalo, New York Regional Office (RO) 
which denied service connection for left ear hearing loss and 
a nonservice-connected pension.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  Left ear hearing loss was first clinically indicated a 
number of years after service discharge, and has medically 
determined to be related to chronic left ear disability of 
nonservice origin.  It is not shown that the hearing loss 
that existed prior to the second period of service underwent 
any permanent increase in severity as a result of any in-
service occurrence or event.

3.  The veteran has ratable nonservice-connected disabilities 
which include headaches, rated 10 percent disabling; and left 
and right ear hearing loss, perforated left eardrum, 
hypercholesteremia, and status post gallbladder removal, each 
rated noncompensably disabling.  A combined disability 
evaluation of 10 percent is in effect.  He is service 
connected for scars on the right tibia and frontal sinusitis, 
with noncompensable ratings assigned for each.

4.  The veteran was born in May 1943, completed four years of 
high school, and has occupational experience as an 
environmental supervisor and in maintenance.  He reports that 
he last worked in October 1997; but current employment is 
indicated.

5.  There is no competent evidence that the veteran suffers 
from any disability which precludes him from engaging in 
substantially gainful employment, consistent with his age, 
education and occupational history.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.306 (2000).

2.  The requirements for a permanent and total rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further assistance 
on the part of the VA is needed in order to comply with its 
statutory duty to assist the veteran with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312- 
13 (1991).  He has been provided with notice of evidence 
needed to establish his claim, and has been provided all 
pertinent legal criteria.  Moreover, there have been 
examinations conducted.  There is no showing of additional 
evidence that could be sought or obtained that would produce 
a different outcome in this case.


1.  Service connection for left ear hearing loss.

The veteran asserts that he has had hearing loss in the left 
ear since military duty in the Persian Gulf War zone, and 
that service connection for such should be granted by the 
Board.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  

A preexisting injury of disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 
§ 3.306(b). 

In addition to the regulations cited above, for purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).  
To establish service connection for a hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his inservice exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  Moreover, with 
certain enumerated disorders such as sensorineural hearing 
loss, service incurrence may be presumed if the disease is 
manifested to a degree of 10 percent or more within one year 
after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

The service medical records reflect that upon examination in 
March 1966 for entrance into service, the veteran indicated 
that he had had ear, nose or throat trouble.  The ears were 
evaluated as normal and hearing was shown to be within normal 
limits.  Shortly thereafter, the appellant was seen in sick 
bay in May 1966 where it noted that he had left otitis media.  
It was also recorded that he has been born with a possible 
perforation in the left ear.  Following treatment, it was 
indicated that the appellant would be seen in the ENT (ear, 
nose and throat) clinic in seven days.  However, no further 
reference to treatment for the left ear appears in the 
service medical records.  Upon examination in December 1969 
for separation from service, the appellant again related that 
he had had ear, nose or throat trouble.  It appears that an 
audiogram was not performed, but a notation of "inoperable" 
was recorded with respect to his hearing.

The postservice record reflects that the veteran was afforded 
a VA examination in March 1970 and did not indicate any 
problem with his ears.  On VA examination in February 1975, 
he related that he "noticed that my hearing is going."  It 
was reported that the ENT examination was normal at that 
time.  

Private clinical records reflect that the veteran was seen in 
February 1972 where it was noted that there had been a recent 
episode of cold and infection.  He was reported to have 
indicated at that time that he had had trouble with ear 
infection as a child, but had served in the army, to include 
Vietnam, and had not had any intervening trouble.  It was 
related that the appellant had a defective eardrum on the 
left.  Subsequent clinic notes in March and June 1972 noted 
the presence of a hole and/or defect in the posterior portion 
of the left eardrum.  Private clinic records continued to 
show treatment for left ear symptomatology.  A diagnosis of 
acute inflammatory exudate and parakeratosis material 
consistent with cholesteatoma, left middle ear was rendered 
in July 1983 for which the veteran underwent left 
tympanoplasty.  A diagnosis of mild bilateral hearing 
sensorineural hearing loss was noted at that time following 
audiologic evaluation.  In a brief statement dated in 
December 1986, the veteran's private physician, D. Fahey, 
M.D., related that the veteran had chronic middle ear 
infection with hearing loss.  

The report of a VA audiogram dated in August 1987 showed 
decibel losses of 40, 25-30, 25, 25, 30 at the 500, 1000, 
2000, 3000, and 4000 Hertz frequencies, respectively.  The 
veteran was found to have a mild conductive hearing loss in 
the left ear.  The examiner also stated that impedance 
testing revealed findings consistent with a perforation of 
the tympanic membrane.  

The report of a military audiogram dated in May 1991 
referencing Persian Gulf duty indicated that the appellant's 
was routinely exposed to hazardous noise.  Decibel losses in 
the left ear were recorded as 40, 30, 15, 30, and 30 at the 
500, 1000, 2000, 3000, and 4000 Hertz frequencies, 
respectively, at that time.  A VA audiologic evaluation dated 
in July 1991 showed puretone thresholds of 50, 45, 30, 30, 
and 30 at the 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies.  It was noted at that time that otoscopy 
revealed a visible tympanic membrane perforation in the left 
ear, and that results from the left ear indicated a moderate 
conductive hearing loss from 250 to 1000 Hertz.  It was 
recorded that the veteran would be referred to ENT to assess 
options to remedy conductive hearing loss in the ear.  A VA 
audiogram report dated in April 1993 reflected decibel losses 
of 50, 35, 15, 25, and 25 at the 500, 1000, 2000, 3000, and 
4000 Hertz frequencies, respectively. 

A private audiology report dated in June 1997 noted that the 
veteran had had a long-standing left tympanic membrane 
perforation since childhood.  In an accompanying medical 
report from M.A.C. Hoeplinger, M.D., it was reported that the 
appellant had had trouble with his ears all his life and 
currently had bilateral mixed deafness of moderate degree.  
It was noted that speech reception thresholds were from 30 to 
35 decibels.  A hearing aid was recommended for the right 
ear, but not the left, because of the possibility of further 
infection. 

On VA general medical examination in October 1998, the 
veteran was reported to have stated that prior to military 
service, he suffered from a perforated left ear drum.  

The appellant presented pertinent testimony upon personal 
hearing on appeal in April 1999 to the effect that while 
deployed in the Gulf War zone, he was a staff sergeant in 
charge of a warehouse for parts.  He stated that this was a 
very noisy environment, especially when the forklift was 
engaged.  He said that earplugs were issued, but did not help 
him.  The appellant testified that prior to being stationed 
in the Gulf, he had little or no problem with his hearing, 
and had first become aware of it upon beginning employment in 
1996.

Analysis

The veteran was shown to have entered service in 1966 
indicating that he had had problems with his ears, nose and 
throat.  As noted previously, he was seen for left otitis 
media some weeks after entering active duty, and related at 
that time that he had been born with a perforated left 
tympanic membrane.  It is not demonstrated that the left 
otitis media developed into an chronic disorder at that time.  
See 38 C.F.R. § 3.303.  No further treatment was noted with 
respect to the left ear in service, although it appears that 
a notation to the effect that it was inoperable was recorded 
upon service discharge examination report.  

When seen by his private physician in February 1972, the 
veteran again indicated that he had had trouble with ear 
infection since he was a child, but had not had any problems 
with it during service, including duty in Vietnam.  The 
report of a private audiological evaluation in June 1997 also 
referenced a left tympanic membrane perforation since 
childhood.  The clinical evidence of record indicates that 
the left ear perforation continued to be a problem throughout 
the years despite surgery in 1983.  On VA examination in 
October 1998, the veteran related that he had a perforated 
eardrum prior to entering the military.  The Board thus finds 
that while a perforated left eardrum was not observed or 
noted on service entrance examination in 1966, the 
appellant's long and consistent history of the pre-service 
origin of such substantiates the existence of a pre-existing 
condition.  While he now essentially asserts that he had no 
problems with the ears prior to his military service in the 
Persian Gulf, the clinical evidence of record clearly belie 
such contentions.  

The available medical evidence of record indicates, however, 
that despite the pre-existing left perforated eardrum, the 
veteran did not complain of hearing loss in the left ear, nor 
was there any clinical evidence of such during his first 
period of active duty.  It is not demonstrated that he 
developed left ear hearing loss within one year of his 
discharge from service in 1969, and service connection may 
not be presumed.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309 (West 1991 & Supp. 2000).  The 
record reflects that the veteran first indicated in 1975 that 
he noticed some decreased hearing.  However, the clinical 
evidence of record does not confirm a left ear hearing loss 
until approximately 1986, about 10 years after discharge from 
active duty, when his own private physician related that 
there was hearing loss associated with chronic middle ear 
infection.  When evaluated by the VA in August 1987, he was 
noted to have hearing loss, and decibel losses obtained at 
the end of his Persian Gulf War service in May 1991 
essentially approximated the findings on VA audiological 
evaluation in 1987.

The record thus demonstrates that while the appellant now 
asserts that he has hearing loss of service onset, to include 
his Desert Storm duties during the Gulf War, the evidence 
clearly shows that he had ear problems prior to entering the 
military in 1966 to which some left ear hearing loss was 
ascribed in 1986.  The record further reflects that he had 
essentially the same level of hearing prior to service in the 
Gulf War zone as when he was released from active duty in May 
1991.  Although it is shown that he subsequently developed 
some diminished hearing acuity, particularly at the 500 Hertz 
frequency, on VA examination in July 1991, this was noted to 
be a due to a conductive hearing loss, which the Board notes 
is consistent with tympanic membrane perforation, as 
indicated by the appellant's private physician in 1986.  In 
any event, the Board finds that the evidence of record does 
not show that left ear hearing loss was directly incurred in 
service, or that was any increase in severity of the pre-
existing left eardrum perforation, or of the hearing loss 
attributable thereto during any period of active duty.  
Consequently, aggravation also may not be conceded.  See 
38 U.S.C.A. § 1110, 1153; 38 C.F.R. § 3.306.

Thus, there is no evidence beyond the appellant's contentions 
to establish that his currently diagnosed left hearing loss 
is related to his period of service.  As the veteran is a 
layperson with no medical training or expertise, his 
contentions, alone, do not constitute competent medical 
evidence upon which to base a grant of service connection.  
See Brewer v. West, 11 Vet. App. 228 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 5 (1992) (holding that 
laypersons are not competent to offer medical opinions).  As 
such, the veteran's claim of entitlement to service 
connection for left ear hearing loss must be denied.

2.  Nonservice-connected pension

The veteran asserts that he is totally disabled and unable to 
secure or engage in any gainful employment due to multiple 
disabilities, and that he should be awarded a nonservice-
connected pension as a result thereof.

The law referable to pension benefits provides that pension 
is payable to a veteran who served for 90 days or more during 
a period of war, and who is permanently and totally disabled 
due to nonservice-connected disabilities which are not the 
result of his own willful misconduct.  38 U.S.C.A. § 1521 
(West 1991).

38 U.S.C.A. § 1502(a) (West 1991) provides that permanent and 
total disability will be held to exist where the person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation if it is reasonably certain that such disability 
will continue throughout the life of the disabled person, or 
any disease or disorder determined by the Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See also 38 C.F.R. §§ 3.340(b), 4.15 (2000).

There are three alternative bases upon which permanent and 
total disability for nonservice-connected pension purposes 
may be established.  The first basis is the establishment, by 
use of the appropriate diagnostic codes of the VA's Schedule 
for Rating Disabilities, that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (2000).  Each disability is rated under the 
appropriate diagnostic code and then combined to determine if 
there is a combined 100 percent schedular evaluation for 
pension purposes.  The permanent loss of both hands, of both 
feet, or of one hand and one foot, or the sight in both eyes, 
or becoming permanently helpless or permanently bedridden, 
will be considered permanent and total disability.  38 C.F.R. 
§ 4.15 (2000).

Permanent and total disability for pension purposes may be 
established when the veteran does not satisfy the criteria 
for a combined 100 percent schedular evaluation, but has a 
lifetime impairment which precludes him from securing and 
following substantially gainful employment.  38 U.S.C.A. §§ 
1502, 1521(a) (West 1991); 38 C.F.R. § 4.17 (2000).  Full 
consideration must be given to unusual physical or mental 
effects in individual cases.  38 C.F.R. § 4.15 (2000).  
However, if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17 
(2000).  Marginal employment is generally deemed to exist 
when a veteran's earned annual income does not exceed the 
amount established as the poverty threshold for one person by 
the U.S. Department of Commerce Bureau of the Census, and 
shall generally not be considered substantially gainful.  38 
C.F.R. § 4.16(a) (2000).  However, unemployment does not, in 
and by itself, constitute eligibility for pension purposes.

A determination of permanent and total disability may be 
based in whole or in part upon subjective criteria.  See 
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  Both 
objective and subjective standards are often set forth within 
the same statutory provision or regulation.  Furthermore, it 
is necessary that the evidence demonstrate permanent 
disability of sufficient severity as to render the veteran 
unable to secure and maintain substantially gainful 
employment consistent with his age, education, and work 
experience. Thus, a permanent and total disability rating for 
pension purposes may also granted on an extra- schedular 
basis.  38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2000).  

In an application for pension received in December 1997, the 
veteran related that he was born in May 1943 and that he 
completed high school.  He reported occupational experience 
as an environmental supervisor, and stated that he last 
worked in October 1997.  Other documentation of record, 
including VA disability examination reports dated in 1970 and 
1987 indicate that he worked in maintenance capacity.  On VA 
examination in October 1998, the appellant stated that he had 
been a supervisor for maintenance at a hospital, but had been 
laid off due to a budget cut.  He related that he had been 
employed at a hotel since April of that year.  Upon personal 
hearing in April 1999, the veteran testified that he 
currently worked approximately 32 hours a week at a market 
where he performed maintenance and/or janitorial duties.  
Service connection is in effect for frontal sinusitis and 
tibia scarring, each rated noncompensably disabling.  His 
nonservice-connected disorders have been determined to be 
headaches, rated 10 percent disabling, and left ear hearing 
loss, right ear hearing loss, perforated left eardrum, 
hypercholesterolemia, and status post gallbladder removal, 
each rated noncompensably disabling, for a combined 
nonservice-connected disability rating of 10 percent.

Private clinical records generated during the appeal period 
dating from 1996 show that the appellant was seen for 
multiple complaints and disorders, including epigastric pain, 
shoulder discomfort, and findings consistent with chronic 
obstructive pulmonary disease for which he was admonished to 
stop smoking.  In December 1996, radiographic study of the 
abdomen and upper gastrointestinal tract suggested evidence 
of hiatal hernia and pylorospasm, but no active ulcer.  He 
was consistently followed for hypercholesteremia.  As noted 
previously, the appellant is shown to have a left perforated 
tympanic membrane and moderate hearing loss in both ears for 
which he wears a hearing aid on the right.  The veteran 
underwent gallbladder surgery in November 1997.  Additional 
medical history of degenerative changes of the left knee and 
spine is noted in the record.  

Upon VA examination in October 1998, the veteran rendered a 
medical history of having his gallbladder removed in 1996, 
sinus problems, hypercholesterolemia and hearing loss in the 
right ear.  It was noted that his only medication was a 
cholesterol lowering agent.  Upon examination, the veteran 
was observed to stand six feet tall and weighed 225 pounds.  
A blood pressure reading of 120/78 and a respiration rate of 
16 were obtained.  It was reported that he had lost 25 pounds 
over the past year, but that he was still somewhat obese.  
The state of nutrition was determined to be normal.  Posture 
and gait were normal.  He was noted to have a hearing aid in 
the right ear.  The lungs were clear to auscultation.  The 
abdomen was soft, nontender, and nondistended with positive 
bowel sounds.  It was reported that neurological and 
psychiatric evaluation was entirely within normal limits.  It 
was added, however, that his wife had passed away within the 
last several months.  Diagnoses following examination were 
hypercholesterolemia and hearing loss in the right ear.  

Analysis

As noted previously, a combined disability rating of 10 
percent in effect for the veteran's nonservice-connected 
disorders.  A careful review of the clinical record reveals 
no basis for finding that any of his disabilities, either 
singly or in combination approximate the criteria for a 60 
percent or a 40 percent disability evaluation.  As such, the 
minimum criteria for consideration under 38 C.F.R. § 4.16(a) 
(2000) have not been met.  The question thus becomes whether 
there is a basis for extra-schedular consideration of the 
veteran's claim.  In this regard, the Board observes that the 
veteran is 57 years old.  He noted in his December 1997 claim 
that he had last worked in October 1997, but as subsequently 
indicated on VA examination in October 1998, the reason for 
this was because he had been laid off on account of a budget 
cut.  The Board notes in this regard that when the appellant 
was seen in consultation in June 1997 by his private 
physician for his hearing, Dr. Hoeplinger described him as a 
"healthy appearing, well developed, tall gentleman in no 
distress."  Subsequent private clinical records do not 
reflect evidence of any untoward medical or psychiatric 
symptomatology.  Moreover, the appellant stated on VA 
examination in October 1998 that he was currently employed at 
a hotel, and had been since April of that year.  The record 
reflects that the results of the VA general medical 
examination at that time were overwhelmingly within normal 
limits, and that his most significant problems were 
hypercholesterolemia and some hearing loss.  The appellant 
testified upon personal hearing on appeal in April 1999 that 
he was currently working at least 32 hours a week in a 
maintenance or custodial capacity at a market.  

The evidence clearly reflects in this case that the veteran 
has presented no medical evidence suggesting that his 
nonservice-connected disabilities preclude substantially 
gainful employment.  Furthermore, none his treating 
physicians has suggested that he is currently unemployable on 
the basis of any disability.  Although the appellant may be 
working in a position he considers marginal, this is 
insufficient, in and of itself, to establish unemployability.  
The relevant question is whether he is capable of performing 
the physical and mental acts required by employment, not 
whether he can find more remunerative work.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

Overall, the evidence of record does not support a basis for 
a grant of VA pension benefits under any of bases listed 
above.  In view of the foregoing, the Board concludes that 
the veteran has not met the criteria for a nonservice-
connected pension.  Therefore, the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes.  
In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



